Citation Nr: 1108669	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-39 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript has been procured and associated with the claims file.  At the hearing, the Veteran submitted new evidence with a written waiver of RO review.  


FINDINGS OF FACT

1.  The Veteran was present in the Republic of Vietnam in 1965.

2.  The Veteran has an old myocardial infarction, which is a form of ischemic heart disease. 


CONCLUSION OF LAW

Service connection for a heart disorder, specifically an old myocardial infarction, is warranted as a presumptive disorder of ischemic heart disease.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a full grant of the claim for service connection for a heart disorder, there is no reason to discuss how VA has satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

On August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).   See 75 Fed. Reg. 53,202.   The final rule was effective August 31, 2010.   Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.   A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

The Veteran essentially contends that he developed a heart disorder due to exposure to herbicides while present in Vietnam during service.  

Reviewing the evidence of record, the Board finds that the evidence sufficiently indicates that the Veteran served in the Republic of Vietnam in 1965.  The Veteran's service personnel records do not contain conclusive dates for service in Vietnam; however, the Veteran's unit was noted to have been stationed in Okinawa in 1965.  The Veteran also submitted letters, purportedly mailed from Vietnam in 1965.  Considering this evidence, in an August 2009 rating decision, VA has recognized that the Veteran served in country in Vietnam at some point in 1965.  

In a January 2010 VA treatment record, the VA examiner noted that an EKG showed evidence of an old septal myocardial infarction.  As the Veteran was in Vietnam in 1965, he is presumed to have been exposed to herbicides.  The Veteran has been diagnosed with an old myocardial infarction, a type of ischemic heart disease presumed to be related to exposure to herbicide agents.  Therefore, the Veteran's current heart disorder, specifically an old myocardial infarction, is presumed to be related to service.  38 C.F.R. § 3.309(e).


ORDER

Service connection for a heart disorder, specifically an old myocardial infarction, as presumptive disease due to herbicide exposure in service, is granted.  


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims for service connection for hypertension and erectile dysfunction, secondary to diabetes mellitus, type II.  38 C.F.R. § 19.9 (2010).  

The Veteran essentially contends that his diagnosed hypertension and erectile dysfunction disabilities were caused or aggravated by his service-connected diabetes mellitus, type II.  In a November 2002 VA treatment record, a VA examiner, having reviewed the Veteran's symptoms, diagnosed questionable diabetes mellitus, type II.  The Board notes that subsequent VA treatment records indicated similar diagnoses of questionable diabetes mellitus.  In a May 2007 VA treatment record, a VA examiner diagnosed diabetes mellitus.

Reviewing the evidence regarding hypertension, in both a July 2009 VA medical examination report and the November 2010 Board personal hearing transcript, the Veteran reported developing hypertension, at the earliest, in 1995.  (Hearing Transcript, page 7).  A private treatment record indicates that the Veteran was first prescribed with hypertension medication in December 2001.  In subsequent VA and private treatment records, VA and private examiners noted treating the Veteran for hypertension.  

In the aforementioned July 2009 VA medical examination report, the examiner noted reviewing the claims file.  In a report of the Veteran's medical history, presumably based on the Veteran's report, the VA examiner noted that the Veteran experienced onset of diabetes mellitus in 2006 and hypertension in 1995.  In discussing his hypertension, the Veteran stated that he was instructed to follow a restricted or specific diet due to hypertension.  Upon examination, the Veteran's systolic/diastolic blood pressure readings were recorded as 130/88, 130/90, and 130/88.  After reviewing the claims file and examining the Veteran, the VA examiner opined that that the Veteran's hypertension was not caused by the Veteran's diabetes, reasoning that the hypertension antedated the diabetes mellitus.  The VA examiner also opined that the hypertension disability was not caused or aggravated by the Veteran's diabetes mellitus disability.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The United States Court of Appeals for Veterans Claims has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 

In this instance, the Board notes that the July 2009 VA examiner reported reviewing the claims file; however, in writing the report, the VA examiner did not refer to any of the treatment records contained in the claims file.  Specifically, the VA examiner did not note that, although the Veteran's diabetes was medically diagnosed in May 2007, the Veteran had been experiencing symptomatology, diagnosed as questionable diabetes mellitus, type II, for the preceding five years.  As the VA examiner's finding that the Veteran's hypertension was not caused by the service-connected diabetes mellitus rested entirely on the factual assumption that the hypertension antedated the diabetes mellitus disability, the Board finds that the VA examiner should have noted the questionable diabetes symptomatology dating back to July 2002.  In addition, the Board notes that the July 2009 VA examiner did not refer to any clinical evidence, such as previous blood pressure readings, to support the finding that the Veteran's hypertension was not aggravated by his diabetes mellitus, type II.  As a medical opinion is inadequate when not supported by clinical evidence, the Board finds that another VA examination is necessary to determine whether the Veteran's hypertension was caused or aggravated by (that is, permanently worsened in severity due to) the service-connected diabetes mellitus, type II.  Id. 

Regarding the claim for service connection for erectile dysfunction, the evidence of record currently consists of very few records indicating treatment for this disorder.  In an October 2002 private urology lab questionnaire, the Veteran stated that he experienced impotence and a loss of interest in sex.  In the July 2009 VA medical examination report, the Veteran stated that he had experienced erectile dysfunction for the past 15 years with no intercourse over that period.  After reviewing the records and talking to the Veteran, the July 2009 VA examiner diagnosed erectile dysfunction.  As the erectile dysfunction antedated the diabetes mellitus disability, the July 2009 VA examiner opined that the erectile dysfunction was not related to diabetes.  Also, the July 2009 VA examiner opined that the diabetes mellitus did not aggravate the erectile dysfunction.

At the November 2010 Board personal hearing, the Veteran stated that he had not been able to have intercourse with his wife for 10 to 15 years; however, he also testified that, over the past year, he had been medically treated for erectile dysfunction.   (Hearing Transcript, pages 5-6).  He indicated that he was taking hypertension medication that he believed worsened his erectile dysfunction.  (Hearing Transcript, pages 6-7).  

As noted above, the Veteran is currently being treated for erectile dysfunction.  The claims file currently does not include any records regarding this treatment.  As part of this remand, the AMC/RO should procure any records regarding such treatment and associate them with the claims file.  38 C.F.R. § 3.159(c)(1) (2010).  Also, the Veteran is claiming that his erectile dysfunction is being aggravated (permanently worsened in severity) by his hypertension medication.  Although service connection has not been established for hypertension, that is currently one of the issues being decided.  For this reason, a VA examiner should offer an opinion on whether it is as likely as not that the Veteran's current erectile dysfunction is caused or aggravated by hypertension.   

Accordingly, the issues of service connection for hypertension and erectile dysfunction are REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his claimed erectile dysfunction and hypertension disorders.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran. 

2.  The AMC/RO should afford the Veteran a VA medical examination to determine the nature and etiology of the respective hypertension and erectile dysfunction disabilities.  The VA examiner should review the relevant evidence, to include previous blood pressure readings and glucose findings.  The examiner should also note the indications of questionable diabetes mellitus dating back to November 2002.  Following a review of the relevant evidence and any necessary testing, the examiner is asked to offer the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused or aggravated by service-connected diabetes mellitus, type II?

b.  If the answer to (a) is "yes," is it as least as likely as not (50 percent or greater degree of probability) that erectile dysfunction was caused or aggravated by treatment/medication for hypertension?

c.  Regardless of the answer to (a), is it as least as likely as not (50 percent or greater degree of probability) that erectile dysfunction was caused or aggravated by service-connected diabetes mellitus, type II?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.

A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The examiner should in such case explain why it would be speculative to respond.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for hypertension and erectile dysfunction, both as secondary to service-connected diabetes mellitus.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


